Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 1 of 6                        PageID 650




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.,
                                                   Case No. 2:20-cv-02600-SH-cgc
                Plaintiffs,
                                                   Judge Sheryl H. Lipman
                                                   Magistrate Judge Charmiane G. Claxton
         v.

 VARSITY BRANDS, LLC, et al.,                      Jury Trial Demanded

                Defendants.


                     PLAINTIFFS’ AND DEFENDANTS’
        JOINT MOTION FOR AN ORDER SETTING A BRIEFING SCHEDULE

       Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, and Stars and

Stripes Gymnastics Academy Inc. d/b/a Stars and Stripes Kids Activity Center, Kathryn Anne

Radek, Lauren Hayes, and Janine Cherasaro (“Plaintiffs”) together with Defendants Varsity

Brands, LCC, Varsity Spirit, LLC, Varsity Spirit Fashion & Supplies, LLC, and U.S. All Star

Federation, Inc. (“Defendants”) (together with Plaintiffs, “the Parties”) respectfully submit this

joint motion for an order setting a briefing schedule as it relates to Defendants’ motion to strike

certain allegations in Plaintiffs’ operative complaint, D.E. #82 (“Motion to Strike”).

       By way of background, on October 15, 2020, the Court entered a Scheduling Order setting

the briefing schedule for Defendants’ Motions to Dismiss. See D.E. #61 at 1-2. In conjunction with

their Motions to Dismiss Defendants have also filed a Motion to Strike. Given the Motion to Strike

and the Motions to Dismiss both address allegations in Plaintiffs’ Complaint, the Parties

respectfully request the Court set the same briefing schedule for the Motion to Strike as is currently

applicable to the Motions to Dismiss. Accordingly, the Parties propose the following briefing

schedule:
Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 2 of 6                    PageID 651




       Opposition to Motion to Strike: January 15, 2021;

       Replies in Support of Motion to Strike: February 15, 2021.

A proposed order will be submitted with this Motion in accordance with the Local Rules.



Dated: December 2, 2020                           Respectfully submitted,

                                                  By: s/ Benjamin A. Gastel
                                                  J. Gerard Stranch, IV (TN BPR #23045)
                                                  Benjamin A. Gastel (TN BPR #28699)
                                                  BRANDSTETTER, STRANCH &
                                                  JENNINGS, PLLC
                                                  223 Rosa Parks Ave. Suite 200
                                                  Nashville, TN 37203
                                                  Telephone: (615) 254-8801
                                                  gerards@bsjfirm.com
                                                  bng@bsjfirm.com

                                                  Liaison Counsel for the Plaintiffs and the
                                                  Proposed Direct Purchaser Class

                                                  H. Laddie Montague, Jr.*
                                                  Eric L. Cramer*
                                                  Mark R. Suter*
                                                  BERGER MONTAGUE PC
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, PA 19106
                                                  Telephone: (215) 875-3000
                                                  hlmontague@bm.net
                                                  ecramer@bm.net
                                                  msuter@bm.net

                                                  Jonathan W. Cuneo*
                                                  Katherine Van Dyck*
                                                  Victoria Sims*
                                                  CUNEO GILBERT & LADUCA, LLP
                                                  4725 Wisconsin Avenue NW, Suite 200
                                                  Washington, DC 20016
                                                  Telephone: (202) 789-3960
                                                  jonc@cuneolaw.com
                                                  kvandyc@cuneolaw.com
                                                  vicky@cuneolaw.com

                                              2
Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 3 of 6           PageID 652




                                          Gregory S. Asciolla*
                                          Karin E. Garvey*
                                          Veronica Bosco*
                                          Ethan H. Kaminsky*
                                          LABATON SUCHAROWLLP
                                          140 Broadway
                                          New York, NY 10005
                                          Telephone: (212) 907-0700
                                          gasciolla@labaton.com
                                          kgarvey@labaton.com
                                          vbosco@labaton.com
                                          ekaminsky@labaton.com

                                          Interim Co-Lead Counsel for the Proposed
                                          Direct Purchaser Class

                                          Benjamin D. Elga***
                                          JUSTICE CATALYST LAW, INC.
                                          81 Prospect Street
                                          Brooklyn, NY 11201
                                          Telephone: (518) 732-6703
                                          belga@justicecatalyst.org

                                          Brian Shearer***
                                          Craig L. Briskin*
                                          JUSTICE CATALYST LAW, INC.
                                          718 7th Street NW Washington, DC 20001
                                          Telephone: (518) 732-6703
                                          brianshearer@justicecatalyst.org
                                          cbriskin@justicecatalyst.org

                                          Roberta D. Liebenberg*
                                          Jeffrey S. Istvan*
                                          Mary L. Russell*
                                          FINE KAPLAN AND BLACK, R.P.C.
                                          One South Broad St., 23rd Floor Philadelphia,
                                          PA 19107
                                          Telephone: (215) 567-6565
                                          rliebenberg@finekaplan.com
                                          jistvan@finekaplan.com
                                          mrussell@finekaplan.com

                                          Nathan A. Bicks (TN BPR #10903)
                                          Frank B. Thacher III (TN BPR #23925)
                                          BURCH, PORTER, & JOHNSON, PLLC
                                          130 North Court Ave. Memphis, TN 38103
                                      3
Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 4 of 6           PageID 653




                                          Telephone: (901) 524-5000
                                          nbicks@bpjlaw.com
                                          fthacher@bpjlaw.com

                                          Aubrey B. Harwell, Jr. (TN BPR #002559)
                                          Charles Barrett (TN BPR #020627)
                                          Aubrey B. Harwell III (TN BPR #017394)
                                          NEAL & HARWELL, PLC
                                          1201 Demonbreun St., Suite 1000
                                          Nashville, TN 37203
                                          Telephone: (615) 244-1713
                                          aharwell@nealharwell.com
                                          cbarrett@nealharwell.com
                                          tharwell@nealharwell.com

                                          Additional Attorneys for the Proposed Direct
                                          Purchaser Class

                                          * Admitted pro hac vice
                                          ** Pro hac vice application pending
                                          *** Pro hac vice application forthcoming




                                      4
Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 5 of 6         PageID 654




                                       By: /s Matthew S. Mulqueen
                                       George S. Cary*
                                       Steven J. Kaiser*
                                       Alexis Collins*
                                       Mark W. Nelson*
                                       CLEARY GOTTLIEB STEEN &
                                       HAMILTON LLP
                                       2112 Pennsylvania Ave., NW
                                       Washington, DC 20037
                                       Tel: (202) 974-1500
                                       gcary@cgsh.com
                                       skaiser@cgsh.com
                                       alcollins@cgsh.com
                                       mnelson@cgsh.com

                                       * Admitted pro hac vice

                                       Adam S. Baldridge (TN #23488)
                                       Matthew S. Mulqueen (TN #28418)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       165 Madison Ave., Suite 2000
                                       Memphis, TN 38103
                                       Tel: (901) 577-8166
                                       abaldridge@bakerdonelson.com
                                       mmulqueen@bakerdonelson.com

                                       Attorneys for Defendants Varsity Brands,
                                       LLC, Varsity Spirit, LLC, and Varsity Spirit
                                       Fashion & Supplies, LLC

                                       By: /s Nicole D. Berkowitz
                                       Grady Garrison (TN #008097)
                                       Nicole D. Berkowitz (TN #35046)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       165 Madison Ave., Suite 2000
                                       Memphis, TN 38103
                                       Tel: (901) 577-8166
                                       ggarrison@bakerdonelson.com
                                       nberkowitz@bakerdonelson.com

                                       Attorneys for US. All Star Federation, Inc
Case 2:20-cv-02600-SHL-cgc Document 85 Filed 12/02/20 Page 6 of 6               PageID 655




                            CERTIFICATE OF SERVICE
       The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 2nd day of December, 2020, and served upon the
following counsel:

              George S. Cary
              Steven J. Kaiser
              Alexis Collins
              Mark W Nelson
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com
              alcollins@cgsh.com
              mnelson@cgsh.com

              Grady Garrison
              Nicole D. Berkowitz
              Adam S. Baldridge
              Matthew Sinon Mulqueen
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com
              abaldridge@bakerdonelson.com
              mmulqueen@bakerdonelson.com

                                              s/ Benjamin A. Gastel
                                              Benjamin A. Gastel (TN BPR #28699)




                                             6
